 LABORERS,LOCAL 576Laborers'International Union ofNorthAmerica, Lo-cal Union# 576, AFL-CIOandFranki FoundationCompany and LocalNo. 64,United Brotherhood ofCarpenters and Joiners of America,AFL-CIO. Case9-CD-233February 22, 1972DECISION AND DETERMINATION OFDISPUTEBY MEMBERS FANNING, JENKINS, AND KENNEDYThis is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, following acharge by Franki Foundation Company, herein calledthe Company, alleging that Laborers' InternationalUnion of North America, Local Union # 576, AFL-CIO, herein called Laborers, had violated Section8(b)(4)(i) and (ii)(D) of the Act by engaging in certainproscribed activity with an object of forcing or requir-ing the Company to assign certain work to employeesrepresented by it rather than to employees representedby Local No. 64, United Brotherhood of Carpentersand Joiners of America, AFL-CIO, herein called Car-penters. Pursuant to notice, a hearing was held beforeHearing Officer Edward C. Verst on July 12, 13, and14, 1971. All parties appeared at the hearing and wereafforded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidence bear-ing on the issues. Thereafter, the Company and Labor-ers filed briefs which have been duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in connection with this proceeding to a three-member panel.The rulings of the Hearing Officer made at the hear-ing are free from prejudicial error. They are herebyaffirmed.Upon the entire record in this case, the Board makesthe follow findings:ITHE BUSINESS OF THE EMPLOYERThe Company is engaged throughout the UnitedStates in the construction of concrete foundations formultistory buildings. At the time of the hearing, it wasso engaged at a construction project in Louisville, Ken-tucky. During the 12 months preceding the hearing, theCompany purchased goods and materials valued in ex-cess of $50,000 from firms outside the State of Ken-tucky, which are shipped directly to the Company'sjobsite in Louisville.We find that the Company is engaged in commercewithin the meaning of the Act and that it will effectuatethe purposes of the Act to assert jurisdiction herein.195 NLRB No. 96IITHE LABOR ORGANIZATIONS INVOLVED511Laborers and Carpentersare labor organizationswithin themeaning ofSection 2(5) of the Act.III.THE DISPUTEA. Backgroundand Facts of theDisputeAt the time of the hearing herein,the Company wasengaged as a subcontractor in the construction of con-crete foundation footings(pilings)to support a multi-story building in Louisville,Kentucky.The Company,which began operating in the UnitedStates in 1951, uses the"Franki Pressure Injected Foot-ing" process(P.1.F) in building the footings belowground level. This process is unique and relatively newin the United States.In the construction of the uncasedfootings the Company uses a special machine known inthe industryas a Franki rig. The machine consists of,inter alia,a vertical tower with cables and pulleys usedto raise and lower an impact hammer,and a bucket andhopper from which increments of concrete are placedinto the soil through adrive tubeto construct the foot-ings. The impact hammer is used to force the drive tubeto a desired depth in the soil.The Franki rig requires a crew of seven men; i.e., twohoist men who are members of the Operating EngineersUnion,and five piledrivers,including a foreman, all ofwhom are members of the Carpenters.The hoistmen are responsible for actual operation ofthe machinery;that is,the raising and lowering of thedrive tube,the impact hammer,the bucket,and thehopper. There is no dispute concerning the performaceof this work by members of the Operating EngineersUnion.At the beginning of the operation the piledriver crewis responsible for the proper leveling of the machineover the site of the uncased foundation footing. Thissometimes require the shovelingof dirt bythe use ofhand- shovels, or the insertion of lumber as shims underthe machine and the removal of excess dirt and debrisfrom the immediate area of therig.At thesecond stepthe drive tube is pulled and sunk to the desired depthinto the soil by using the impact hammer to compressand to drive a plug of granular material to form thebase of the footing at the lower end of the drive tube.The thirdstep is the transfer of concreteby chute fromthe transit mix truck into the hopper, thence to thebucket which is raisedby the rig to the top ofthe drivetube.At the fourthstep small increments of concreteare injected into the tube and compressed by the impacthammer,which also drives the material outof the bot-tom of the tube into the surrounding subsoil,thus form-ing the base of the pile.The tube isthen graduallywithdrawn to the surface while additional incrementsof concrete are injected into the tube and compressed 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the impact hammer until the footings reach theirintended height.Although the finished product ends up in the groundas a "pile," the method of inserting it is not strictly a"driving" operation because of the unique Franki sys-tem which apparently is different from other "pile driv-ing" operations. But since the finished product resem-blesa "pile," the Company has abided by theCarpenters claim that the work belongs to its members,and for many years has assigned members of that Un-ion exclusively to the Franki crew.B.The Work in DisputeThe disputed work concerns the manning of theFranki rig used in the construction of concrete founda-tions, handling, shoveling, and dumping of concrete,sand, and gravel; the transfer of concrete to the hopperfrom a transit mix truck and the moving of concretewithin the hopper; the shoveling of dirt or the levelingof soil around the rig; the hauling by wheelbarrow ofsand and gravel; and the placing of these materials intothe hopper and bucket.C.Contentions of the PartiesThe Company's position is basically one of neutral-ity.The Company, even though satisfied with the per-sonnelsupplied by the Carpenters, has no objection toa composite piledriver crew; i.e., two laborers, a fore-man, and two carpenters with pile-driving skill andexperience. However, it argues strongly that the size ofthe crew should not be increased because of high laborcost.The Carpenters contends that the work in disputeshould be awarded to its members who have tradition-ally and historically performed the work.The Laborers contends that the work in disputeshould be awarded to its members because a collective-bargaining contract between General Contractors As-sociation of Louisville, Inc., and the Laborers'Interna-tional Union has been adhered to by the Company. Thekind of work involved is normally and traditionallyperformed by laborers; the assignment of a compositecrew would be feasible; and its claim to the work hasbeen recognized by the National Joint Board for theSettlement of Jurisdictional Disputes and the Interna-tional Unions involved.All parties agree that the award should be applicableto similar disputes between the two labor organizationswherever the Company operates in the United States.D. Applicability of the StatuteThe charge herein alleges a violation of Section8(b)(4)(D) of the Act. The facts show that the Com-pany assigned the work to its employees who are mem-bers of the Carpenters. The Laborers demanded thatthe Company take the work away from carpenter pile-drivers andassign itto laborers. The parties stipulatedthat, when the Company refused to comply with thisdemand, the Laborers picketed the premises andcaused a work stoppage. Accordingly, we find thatthere is reasonable cause to believe that Section8(b)(4)(D) of the Act has been violated and that thedispute is properly before the Board for determinationunder Section 10(k) of the Act.E.Merits of theDisputeSection 10(k) of the Actrequires the Board to makean affirmative award of the disputed work after givingdue consideration to all relevant factors.'1.Certification and collective-bargaining agreementsAs there is no Board certification of either union,neither Laborers nor the Carpenters is favored by thisfactor.As notedsupra,the Companyassignedthe work indispute to its employees who are covered by its collec-tive-bargaining agreementwith the Carpenters. TheLaborersarguesthat the collective-bargaining agree-ment between the Laborers'Internationaland GeneralContractors Association of Louisville, Inc., to whichthe Company adhered, requires the Companyto assignthe disputed work to members of the Laborers. How-ever, as both agreements are very broad in reference towork jurisdiction of each union, the contracts are nothelpful in determining which group of employeesshould be awarded the work.2.National Joint BoardContrary to the contentions of the Laborers, we findthat the right of the Laborers to the disputed work hasnot been recognized by the Joint Board and the parentInternational Unions.In support of its contention the Laborers submittedseveral exhibits which purport to show that the Na-tional Joint Board has entertained requests by bothlabor organizations to resolve the dispute related to thework herein. The record shows, however, that theawards in question did not pertain to the specific workhere in dispute, nor did the Carpenters agree to abideby those awards after they were rendered.International Associationof Machinists, Lodge No 1743, AFL-CIO (JA. Jones ConstructionCompany),135 NLRB 1402, 1411 LABORERS,LOCAL 5765133.Area, employer, and industry practiceThe record shows that the Franki system is unique,and the practice of the Company, in every area in whichithas operated,has always been to employ carpenterpiledrivers to do work which is connected with the rigoperationin building its foundation footings.Thus, al-though the work in dispute possibly may be claimed byeither one of the contending unions,the historical prac-tice shows that only carpenter piledrivers have beenhired as crewmembersby the Company. Accordingly,we find this factor strongly favors the Company's as-signment.4. Skills and efficiencyThere is no doubt that members of both unions arecapable of doing the disputed work. However, we canfind no factor related to skill or efficiency which wouldsupport taking the work away from the employees do-ing the work and assigning the work to employeesrepresented by the Laborers. The record shows thatthere have been no complaints by the Company regard-ing the work of employees who are members of theCarpenters, and that they are efficiently performingtheir required tasks. This gives rise to the inference thattheir continued employment is consistent with the effi-cient operation of the Company's business and sup-ports the continued assignment of the work to membersof the Carpenters.F.Conclusions as to the meritsof thedisputeIn view of the foregoing,we believe that the work indispute should be awarded to employees represented bythe Carpenters.The fact that the Company's assign-ment conforms to its own long-established practice,and that carpenter piledrivers employed by the Com-pany not only have the requisite skills but are familiarwith all facets of the work in dispute and the attendantefficiency of operations, lead us to conclude that theCompany's assignment of the work is the proper one.Therefore,we shall determine the dispute by assigningthe work in question to employees represented by Car-penters. In making this determination,we are not as-signing the work to the Carpenters or its members.G. Scope ofthe assignmentAll parties request that the Board determine the dis-pute on a nationwide basis.Accordingly,because of thelong history of the same controversy between the twolabor organizations involved,which all parties believewill continue at future projects,our determination willcover assignment of the disputed work in any areawhere the Company operates and whenever the geo-graphical jurisdiction of the Carpenters and Laborerscoincide.'DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Re-lationsAct,as amended,and upon the basis of theforegoing findings and the entire record in this proceed-ing, the NationalLaborRelations Board hereby makesthe following determination of the dispute.1.Employees of Franki Foundation Company em-ployed as carpenter piledrivers who are represented bylocals of United Brotherhood of Carpenters and Joinersof America, AFL-CIO, rather than employees repre-sented by locals of Laborers'International Union ofNorth America, AFL-CIO, are entitled to perform thework on the Franki rig in the construction of uncasedfoundation pilings,including pouring,handling, shov-eling,and dumping of concrete,sand,and gravel, andthe use of shovels and wheelbarrows for clearing debrisand leveling dirt in the vicinity of the machine.2.Laborers' International Union of North America,Local Union # 576, AFL-CIO, is not entitled, bymeans proscribed by Section 8(b)(4)(D) of the Act, toforce or require Franki Foundation Company to assignthe above work to laborers represented by it.3.Within 10 days from the date of this Decision andDetermination of Dispute,Laborers'International Un-ion of North America, Local Union # 576, AFL-CIO,shall notify the Regional Director for Region 9, inwriting, whether it will refrain from forcing or requir-ing Franki Foundation Company,by means proscribedby Section 8(b)(4)(D),to assign the work in dispute toemployees represented by locals of the Laborers ratherthan to employees represented by locals of the Carpen-ters.SLocal Union No 3, InternationalBrotherhood of ElectricalWorkers,AFL-CIO (Western Electric Company,Incorporated),141 NLRB 888, fn12